        Case 2:15-cr-00119-GAM Document 170 Filed 11/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                           v.                    :             CRIMINAL ACTION
                                                 :             No. 15-119-4
LAVELL CARTER                                    :
                                                 :


                                         ORDER


      This 23rd day of November, 2020, after consideration of Defendant’s Pro Se Motion for

Reconsideration of Sentence for Count One (ECF No. 168) it is hereby ORDERED that the

motion is DENIED.


                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge




                                             1
